Case 2:17-cv-06692-RRM-ARL Document 46 Filed 11/16/20 Page 1 of 2 PageID #: 813




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------X
 BONNIE CLAIBORNE,

                            Plaintiff,
                                                                              ORDER
           - against -                                                 17-CV-6692 (RRM) (ARL)

 WINTHROP UNIVERSITY HOSPITAL,

                             Defendant.
 ------------------------------------------------------------------X
 ROSLYNN R. MAUSKOPF, Chief United States District Judge.

         Bonnie Claiborne brought this pro se action against Winthrop University Hospital

 (“Winthrop”), alleging violations of the Age Discrimination in Employment Act, Title VII of the

 Civil Rights Act, the Americans with Disabilities Act, and the Family and Medical Leave Act

 (“FMLA”) (Complaint (Doc. No. 1).) By order dated March 25, 2019, Judge Bianco adopted a

 Report and Recommendation (“R&R”) by Magistrate Judge Brown, which recommended

 dismissing all of Claiborne’s claims excluding her FMLA claims and granting Claiborne leave to

 file an amended complaint by April 30, 2019. (Order Adopting R&R (Doc. No. 32).) On April

 30, 2019, Claiborne timely filed an amended complaint. In a Memorandum and Order issued on

 September 28, 2020, and mailed to Claiborne on October 8, 2020, this Court dismissed

 Claiborne’s amended complaint. (Memorandum and Order (Doc. No. 45).) The Court granted

 Claiborne thirty days’ leave to file a second amended complaint in accordance with that

 Memorandum and Order. (Id. at 7.) The Court warned Claiborne that if she failed to file a

 second amended complaint within the time allowed, this action would be dismissed without

 prejudice and judgment would be entered against her. (Id.)

         More than thirty days have now elapsed since the issuance of the Memorandum and

 Order and the mailing to Claiborne. To date, Claiborne has not filed a second amended
Case 2:17-cv-06692-RRM-ARL Document 46 Filed 11/16/20 Page 2 of 2 PageID #: 814




 complaint. Accordingly, for the reasons set forth in the Court’s Memorandum and Order dated

 September 28, 2020, it is

        ORDERED that this action is dismissed without prejudice. The Clerk of Court is

 respectfully directed to enter judgment for defendant, to mail a copy of the judgment and this

 Order to Claiborne, to note that mailing on the docket sheet, and to close this case.

                                                       SO ORDERED.

 Dated: Brooklyn, New York
        November 16, 2020                              Roslynn R. Mauskopf

                                                       ROSLYNN R. MAUSKOPF
                                                       Chief United States District Judge




                                                  2
